SULLIVAN, J.
I dissent from the conclusion reached by the majority of the court. This suit was brought to restrain the respondent corporation from disconnecting its water pipes from the pipes and fire hydrants of the city used to supply water for fire purposes and other great necessities, and from cutting off and interfering in any way or manner with the water supply furnished by the defendant to the city for those purposes. The complaint is as follows: “The plaintiff complains and alleges" 1. That it is a municipal corporation of Ada county, Idaho, duly organized and existing under and by virtue of the laws of the state of Idaho. 2. That the defendant is now, and was at all times hereinafter mentioned, a private corporation, doing business at Boise City, Ada county, Idaho, organized and existing under the laws of the state of Idaho. 3. That the defendant,, on or about the twenty-seventh day of March, 1891, became incorporated, and a short time thereafter began doing business at Boise City, Ada county, Idaho, under the corporate name of the Artesian Hot and Cold Water Company, Limited. 4. That the purpose for which the defendant was incorporated was to conduct, furnish and supply pure, fresh water to the inhabitants of Boise City for domestic and family uses, and to furnish and supply this plaintiff with such water for municipal purposes,, *358such, as for fire and sanitary uses, and for other great necessities. 5. That the defendant has laid and constructed the water mains and pipes through the streets and highways of Boise City, and is now using and operating said water mains and pipes in conducting, distributing and furnishing water for pay to the inhabitants of Boise City for domestic and family uses. 6. That 'the plaintiff, for its protection against fire, and to provide for its further great necessities, has placed pipe and fire hydrants to the number of fifty-five, so connected with the water mains of the defendant as to be supplied by water therefrom, and has so distributed»them at convenient places through Boise City that water may be secured through said pipes and fire hydrants for the use of said Boise City, the plaintiff herein, in case of fire and other great necessities. 7. That the defendant has, by means of its connection with the pipes and fire hydrants of the plaintiff, supplied, and is now supplying, through its water mains and pipes, water to the said hydrants and pipes, for fire purposes and other great necessities; and the plaintiff, for the water so furnished for fire purposes and other great necessities, has paid the defendant for said water the sum of $1,375 per annum. 8. The plaintiff has refused, and does refuse, to pay the defendant any further sum or sums whatever for said water for fire purposes and other great necessities; and alleges and maintains that said plaintiff is entitled to said water for fire purposes and other great necessities free of charge, and without any further compensation whatever to the defendant. 9. That by reason of the refusal on the part of the plaintiff to pay or compensate the defendant — and for no other reason — for said water furnished for fire purposes ana other great necessities, the defendant has threatened, and is threatening, to immediately cut off and stop the supply to the plaintiff of said water for fire purposes and other great necessities, and also threatens, if not paid, to immediately disconnect their water mains and pipes from the pipes and fire hydrants of the plaintiff; and if permitted so to do, as indicated by the aforesaid threats of the defendant, will leave the plaintiff without adequate means to protect the said Boise City in case of fire or other great necessity; and if said threats be carried into execution will cause irreparable injury and damage to the plaintiff. *35910. That the plaintiff is without an adequate remedy in law. AYherefore the plaintiff prays judgment against the defendant: 1. That the defendant, and its agents, servants, employees and all persons acting or claiming to act under or on behalf of said defendant, be perpetually restrained and enjoined from interfering in any wise or manner with the pipes or fire hydrants of the plaintiff, or in meddling with the pipes and connections of said hydrants with the water mains and pipes of the defendant. 2. That said defendant, and its agents, servants and employees, and all persons acting or claiming to act under or on behalf of said defendant, be enjoined and restrained from cutting off or interfering in any way or manner with the water supply furnished by the defendant to the plaintiff for said fire purposes and other great necessities. 3. That pending this action the defendant, and its agents, servants, employees and all persons acting or claiming to act under or on behalf of said defendant, be restrained from interfering in any wise or manner with the connection of any pipe or fire hydrant of the plaintiff with the water mains and pipes of the defendant, and from cutting off, meddling, or interfering in any wise or manner with the water supply as now furnished by the defendant to the plaintiff for said fire purposes and other great necessities; and that, pending said hearing on said motion for injunction, plaintiff prays a restraining order issue restraining defendant from doing the things herein threatened by the defendant. 4. That such other and further relief may be granted as the court may deem equitable; and for costs of suit.” To the complaint the defendant corporation interposed a general demurrer, which was sustained, and, on the plaintiff’s refusal to amend, judgment of dismissal was entered. This appeal is from that judgment.
The only error specified is that the court erred in sustaining the demurrer and entering the judgment of dismissal. The question for determination is, Does the complaint state a cause of action? The contentions of respondent are (1) that the complaint does not show that respondent is organized under or is authorized by chapter 5 of the title 4 of the Civil Code to supply the city with water, and (2) that the clause of section 2711 of said chapter requiring water companies to furnish water for fire purposes free of charge is in conflict with article 15 of the state *360constitution. As to the constitutionality of said clause, I concur in the opinion of the majority of the court. The remaining' question for determination, then, is, Does the complaint state a cause of action?
The allegations of the complaint must be read in the light of the law under which the respondent is furnishing water for compensation to the inhabitants of Boise City. There is but one law under which it is legally permitted to do what it is admitted by the demurrer that it is doing, and that law is found in chapter 5, title 4 of the Civil Code. According to the allegations of the complaint, the respondent is receiving the compensations and benefits authorized by said statute, and it should perform the duties and obligations imposed thereby. If the allegations of the complaint are true, the duties and obligations are imposed regardless of the terms of any ordinance or contract which section 2710 authorizes the city to make. When the complaint alleges that the water company, formed for the purpose of supplying the city with water, is doing so, the presumption is that it is legally so doing, unless the contrary appears. And when a public statute provides that all such water companies must furnish water free of charge for fire purposes, such law cannot be annulled or set aside by any ordinance or contract the city is authorized to make. Section 2710, which provides that a water company must not supply a city or town water until first authorized by ordinance or contract, was not intended as a protection to water companies which supply cities and towns water without being so authorized. It was enacted for the protection of the city, in order that it might make proper contracts for fire hydrants and the proper placing of them, and other necessary things required in all such matters and authorize a city to restrain any company from supplying water unless it complies with the reasonable demands of the city in connecting its water pipes with the fire hydrants of the city, and other necessary things to make the water supply effective. The complaint alleges that the placing of such hydrants and the connections with the water pipes of the company have all been arranged, and no complaint is made on that ground. These matters of detail all having been arranged between the city and water company, the company now threatens to sever the connee*361tions between the water pipes and fire hydrants, and thus refuse to comply with the free water clause of said section 2711. The complaint sets out, in effect, a contract or ordinance which it, the city, might legally make under the provisions of section 2710, by alleging that the city has provided fifty-five fire hydrants and certain pipes, to which the defendant has attached its water pipes and supplied water through them for fire purposes and other great necessities. The provisions of that section are a part of every ordinance or contract authorized by section 2710 to be made by the city, in the sense that no ordinance or contract can be made to evade its provisions, and no water company can evade that provision of the law and receive protection under the other provisions of said law. Chapter 5 of title 4 of the Civil Code provides a complete scheme by which water companies may supply water to cities and towns. The plan or scheme is complete in itself, except that the city may pass an ordinance or make a contract with the company for placing the proper number of hydrants, and other necessary things needed to be done in order to supply the city with water for fire purposes and other great necessities. The complaint alleges, in. effect, that those details have all been agreed upon and performed, and that the company is legally supplying water to the city, but avers that it threatens to sever its water pipes from the fire hydrants, and to refuse to supply the city with free water for fire purposes, and asks to have it restrained from violating said free water provision.
In Bliss on Codo Pleading (section 175) the rule applicable to> the point under consideration is thus stated: “When the law presumes a fact, it should not be stated; thus, the law presumes .... that his [a man’s] business has been legally transacted.”1 “The plaintiff should not state the facts thus presumed; but, if to be put in issue, the contrary averment must come from the other side.” The respondent desires the converse of the foregoing rule to be applied to this case. It would have this court presume that the respondent is transacting its business illegally. It would have us presume that it is furnishing water to the city without an ordinance or contract authorizing it so to do, in direct violation of the statute. If it desires to show that, it should make the issue by answer, for there is nothing in the complaint *362'that would justify such a presumption. But, to the contrary, the allegations clearly indicate that said water company was legally organized, had legally constructed its waterworks, mains, and pipes, and legally connected them with the fire hydrants of the city,_ and was legally collecting water rates of the inhabitants ■of Boise City. Said section 3710 declares that it must not do so unless first authorized by ordinance or contract. And for this ■court to hold that the presumption is that said company is doing so in violation of said statute would be to reverse the rule of presumptions as laid down by Bliss on Code Pleading, as well as the provisions of section 4331 of the Revised Statutes, which declare that the court must, in every stage of an action, disregard any ■error or defect in the pleadings or proceedings which does not ■affect the substantial rights of the parties. What substantial rights of the respondent can be affected by requiring it to meet the issue presented by the complaint ? I can conceive of none. On the presentation of the case here, both parties concede that the constitutionality of the free water provision of said section 3711 is the only question involved in the case. If the respondent has a defense to that issue, it can be determined as fully and as fairly as though the complaint set forth in haec verba any ordinance or contract made under the provisions of said section 3710. The city is entitled to free water for the purposes designated or it is not; and any defense the respondent has can be set up in this suit, and the issue fully determined.
Section 3710 of the Revised Statutes declares that a water ' company must not supply water to a city or town unless first authorized by ordinance or contract. This provision is for the protection of the city, and not for relieving the water company of any duties and obligations imposed by the provisions of said chapter. If supplying the city with water without an ordinance or contract would annul or set aside the provisions of said section, then there would be some reason for holding that the complaint must allege, in terms, that said water is supplied under an ordinance or contract. Will it be seriously contended that, if such water is being illegally supplied to the city by respondent, that fact is a defense to this action ? I do not think so. If it can successfully interpose that as a defense, then it is permitted to profit by its own illegal acts, which is contrary to *363■every principle of justice and right. I do Dot think such a defense can be successfully made. If this position is right, then it matters not, so far as the issue in this case is concerned, whether the water company is supplying the water, as alleged in the complaint, under the authority of an ordinance or contract, or whether it is so doing without either. I do not think the city ■can make a valid contract or ordinance under section 2710, waiving or setting aside the clause of said section 2711 requiring water companies to furnish water free for fire purposes. If this position is right, it .makes no difference whether the water is being supplied under ordinance or contract, or without either. If the free water clause in said section 2711 cannot be enforced against companies that furnish water illegally, that would be a strong inducement for all companies to furnish water illegally. Under the allegations of the complaint, the court should presume that the water company is conducting its business legally, and, that being true, the duty to furnish water for fire purposes free of charge is imposed by the law. If that law is a hardship, and unjust to the water company, the legislature may repeal it, but this court cannot. The complaint is too plain to require any construction as to' its effect. Its effect is to allege that the water company is supplying said city with water under the provisions of chapter 5 of title 4 of the Civil Code; that the city has, under an agreement with said company, furnished fifty-five fire hydrants and pipes for the purpose •of supplying said city with water for fire purposes and other great necessities, and that said company has connected its water pipes therewith, and is furnishing water for said purposes, and that said city has heretofore paid said company $1,375 per annum for such water, but that said water company now threatens to sever its said pipes from the pipes and hydrants of the city, -and refuse to further furnish water for the purposes aforesaid, tor the reason that plaintiff refuses to pay for such water, and prays for an injunction to restrain it from so doing.
The issue tendered is plain and simple. If the water company has any contract with the city whereby the provisions of •the statute have been waived or set aside, or for any legal reason is not required to furnish free water, as alleged, that is a matter of defense, and should be met by answer. The respondent *364fully recognizes the issue tendered by the complaint, and endeavors to meet it in this court by attempting to show that the free water clause of section 2711 is unconstitutional; and much the greater portion of respondent’s oral argument and brief was, devoted to that point. And for this court, under these circumstances, to hold that the issue tendered cannot be fully determined without the allegation that the water company is furnishing said water under ordinance or contract, would be most technical. The old rule of technical construction was annihilated by our code. Section 4231 of the Revised Statutes provides that courts must in every stage of an action disregard, not only errors, but also defects, in the pleadings or proceedings* which do not affect the substantial rights of the parties. Any defense- which said company may have might be set up and a»fully and fairly determined as it could be if the complaint allege in terms that said company was furnishing water under-an ordinance or contract, or that it was so doing without either.. Appellant has not asked on this appeal that the defendant be denied the right to answer, but, on the contrary, seems desirous to have it interpose any defense it may have, and to have the matter fully and fairly determined. By the demurrer the respondent admits that it is doing every act which the complaint alleges that it is doing. If it is illegally supplying water, and that is a defense to this action, it can be interposed in this suit * and, if it is supplying water by ordinance or contract which.relieves it of the duty imposed by the free water provision of section 2712, that defense may be interposed. The decision of this-court would seem to hold that respondent would be deprived of a defense if the action of the court below be reversed, but, as. shown above, the case may be sent back for trial and every right of respondent be fully protected. The judgment of the lower court should be reversed, with instructions to overrule said demurrer, and that defendant be given time to answer.